Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “a digital control circuit configured to control the control loop circuit to adjust a peak magnitude of the load current conducted through the light source toward a target magnitude, wherein the digital control circuit is configured to generate a pulse-width modulated (PWM) signal for rendering the first switching device conductive and non-conductive and adjust a duty cycle of the PWM signal to adjust an average magnitude of the load current; wherein the digital control circuit is further configured to generate a feedback control signal for rendering the second switching device conductive and non-conductive to control when the load- current feedback signal is used to generate the drive signal, the digital control circuit configured to generate the feedback control signal in coordination with the PWM signal” as required by claim 1 and “a control circuit coupled to the feedback circuit and configured to generate a drive signal for controlling the controllable impedance circuit based on the load-current feedback signal and control the switching device to adjust a peak magnitude of the load current conducted through the light source toward a target magnitude, the control circuit further configured to render the switching device conductive and non-conductive via a pulse-width modulated (PWM) signal and adjust a duty cycle of the PWM signal to adjust an average magnitude of the load current, the control circuit further configured to generate a feedback control signal to control when to sample the load-current feedback signal in coordination with the PWM signal” as required by claim 16. Claims 2 thru 15 are allowed based upon their dependency to claim 1 and claims 17 thru 20 are allowed based upon their dependency to claim 16.

Claims 1-20 are in condition for allowance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057. The examiner can normally be reached M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS R BAHR/Examiner, Art Unit 2844